Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 1 of 16                 PageID #: 371




                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAI‘I

       RHYS NAKAKURA,                                Case No. 19-cv-00320-DKW-KJM

                  Plaintiff,
                                                     ORDER GRANTING IN PART
           v.                                        AND DENYING IN PART
                                                     DEFENDANTS’ MOTION TO
       CITY AND COUNTY OF HONOLULU,                  DISMISS
       et al.,

                  Defendants.



          Defendants City and County of Honolulu (City), Nathan Wharton, Courtney

   Pahia-Lewis, Janghoon Cho, and Tracy Tamondong1 move for dismissal of the

   state and federal claims in the Second Amended Complaint (SAC) on various

   grounds. With respect to the claim of municipal liability against the City and the

   conspiracy claim against the Honolulu Police Officer Defendants, the Court agrees

   that dismissal without further leave to amend is appropriate. However, as for the

   remaining claims, the Court finds that they are not barred under Heck and, at this

   stage in the proceedings, sufficient facts have been alleged to state a plausible

   claim. Therefore, for the reasons more fully set forth below, the motion to

   dismiss, Dkt. No. 43, is GRANTED IN PART and DENIED IN PART.


   1
   Wharton, Pahia-Lewis, Cho, and Tamondong are, collectively, the Honolulu Police Officer
   Defendants and, with the City, are the Defendants.
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 2 of 16          PageID #: 372




                      RELEVANT FACTUAL BACKGROUND

         Nakakura alleges the following relevant facts in the SAC. On June 23,

   2017, he was in the area of Fort DeRussy, Waikiki, while, at the same time,

   Wharton, Pahia-Lewis, Cho, and Tamondong were also in the area addressing

   peddling violations. SAC at ¶¶ 28-29, Dkt. No. 41. At some point, Tamondong

   saw Nakakura standing next to a table with “LED lit objects” on it. Id. at ¶ 30.

   As Cho, dressed in plain clothes, approached Nakakura to investigate if a peddling

   violation was taking place, Cho observed a crowd of people around Nakakura and

   “light up helicopters” on the table. Id. at ¶¶ 31-33. According to Cho, Nakakura

   told him that the helicopters were $10 for three or $20 for nine. Id. at 35. Cho

   “allegedly” gave Nakakura a “pre-recorded” $20 note, which Nakakura placed in

   his shirt pocket, and Nakakura handed Cho three helicopters and a $10 note. Id. at

   ¶¶ 36-37. Cho informed Pahia-Lewis and Tamondong about the transaction, and

   Pahia-Lewis approached Nakakura, identified herself, and told Nakakura why he

   was being detained. Id. at ¶¶ 38-39. Pahia-Lewis asked Nakakura for

   identification, and Nakakura produced an identification card for the “Polynesian

   Kingdom of Atooi.” Id. at ¶ 40. Tamondong then told Nakakura that he was

   being arrested. Id. at ¶ 41. As Nakakura was turning to address Tamondong,

   Tamondong and Pahia-Lewis grabbed him by his shoulders and forced him to the


                                            2
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 3 of 16           PageID #: 373




   ground, pushing his face into the sand. Id. at ¶ 42. Cho assisted by placing

   Nakakura into a headlock and pushing him into the ground, while Wharton

   grabbed Nakakura’s legs. Id. at ¶¶ 43-44. At no time did Nakakura resist. Id. at

   ¶ 57. As a result of the force used, Nakakura sustained injury to his right

   shoulder, vomited, and coughed up sand. Id. at ¶ 45. The Honolulu Police

   Officer Defendants took Nakakura to a hospital, and a doctor evaluated him,

   determining that Nakakura had “pain to the right shoulder, vomiting, and foreign

   body in mouth.” Id. at ¶¶ 46, 56. After being discharged from the hospital,

   Nakakura was taken to a police station for processing. Id. at ¶ 47. At the time he

   was booked, Nakakura did not have in his possession the “prerecorded” $20 note,

   and Cho did not enter into evidence the $10 note that Nakakura “allegedly” gave

   him as change. Id. at ¶¶ 49, 53. The Honolulu Police Officer Defendants also

   failed to enter into evidence the “light up helicopters” Nakakura “allegedly”

   peddled. Id. at ¶ 54. Nakakura alleges that the Honolulu Police Officer

   Defendants generated “false reports” in order to “cover-up” their own conduct.

   Id. at ¶¶ 58-59.

                      RELEVANT PROCEDURAL BACKGROUND

         On April 23, 2020, the Court entered an Order granting in part and denying

   in part a motion to dismiss Nakakura’s First Amended Complaint. Dkt. No. 37.


                                             3
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 4 of 16            PageID #: 374




   In doing so, the Court also provided Nakakura with leave to amend certain of his

   claims.

         On May 21, 2020, Nakakura filed the SAC, asserting six claims for relief

   pursuant to Sections 1983 and 1985 of Title 42 of the U.S. Code: (1) violation of

   his rights under the Fourth Amendment against the Defendants (Claim One); (2)

   conspiracy to violate his constitutional rights against the Honolulu Police Officer

   Defendants (Claim Two); (3) assault and battery against the Honolulu Police

   Officer Defendants (Claim Three); (4) gross negligence or negligence against the

   Honolulu Police Officer Defendants (Claim Four); (5) negligent or intentional

   infliction of emotional distress against the Honolulu Police Officer Defendants

   (Claim Five); and (6) false imprisonment against the Honolulu Police Officer

   Defendants (Claim Six).

         On June 4, 2020, Defendants filed the instant motion to dismiss. Dkt. No.

   43. Nakakura has filed an opposition to the motion to dismiss, Dkt. No. 48, and

   Defendants have filed a reply, Dkt. No. 50. This Order now follows.

                              STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) authorizes the Court to dismiss a

   complaint that fails “to state a claim upon which relief can be granted.” Rule

   12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain


                                             4
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 5 of 16             PageID #: 375




   statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

   8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

   to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A court “must accept the factual

   allegations of the complaint as true and construe them in the light most favorable

   to the plaintiff.” Interpipe Contracting, Inc. v. Becerra, 898 F.3d 879, 886-887

   (9th Cir. 2018) (quotation omitted). In addition, “the tenet that a court must

   accept as true all of the allegations contained in a complaint is inapplicable to legal

   conclusions.” Id. Accordingly, “[t]hreadbare recitals of the elements of a cause

   of action, supported by mere conclusory statements, do not suffice.” Id. (citing

   Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when the

   plaintiff pleads factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Id. (citing

   Twombly, 550 U.S. at 556).

         When a complaint fails to state a plausible claim, leave to amend should be

   given when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not require

   leave to amend when (1) it would prejudice an opposing party, (2) it is sought in

   bad faith, (3) it would produce an undue delay in litigation, (4) it would be futile,


                                              5
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 6 of 16            PageID #: 376




   or (5) there has been repeated failure to cure a deficiency. Abagninin v. AMVAC

   Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen Corp. v.

   Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

                                      DISCUSSION

         The Court addresses each of the claims asserted in the SAC, and the relevant

   arguments from the parties related thereto, in turn.

   1.    Claim One

         A.     Against the City

         In order to bring a claim under Section 1983 against a municipality, such as

   the City, a constitutional violation must result from a policy or custom of the

   municipality. Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d 1204,

   1216 (9th Cir. 1996). A plaintiff can allege the foregoing in one of three ways.

   First, a municipality can be liable when it or a person with final policymaking

   authority within the municipality expressly enacts or authorizes a policy respecting

   a challenged action. Monell v. Dep’t of Soc. Services of the City of New York, 436

   U.S. 658, 690 (1978); Pembaur v. City of Cincinnati, 475 U.S. 469, 481-483

   (1986) (“The official must also be responsible for establishing final government

   policy respecting such activity before the municipality can be held liable.”).

   Second, a municipality can be liable for a custom that, although not expressly


                                              6
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 7 of 16              PageID #: 377




   enacted, is “so permanent and well settled” it operates with the force of law.

   Monell, 436 U.S. at 691 (quotation omitted). Third, a municipality can be liable

   for a failure to train its employees when such failure amounts to deliberate

   indifference towards the rights of its inhabitants. City of Canton v. Harris, 489

   U.S. 378, 388 (1989). In addition, a plaintiff must allege that a policy, custom, or

   failure to train actually caused a municipality’s employee to commit the

   constitutional deprivation. Id. at 391; Monell, 436 U.S. at 694.

         Here, in the SAC, much like in the FAC, little effort is made to plead a non-

   conclusory claim of municipal liability. See Dkt. No. 37 at 7 (discussing the

   deficiencies in the FAC with respect to municipal liability). Notably, in the SAC,

   Nakakura merely conclusorily asserts that the City failed to train its officers, failed

   to “enforce the laws of the State of Hawaii,” failed to “issue rules of the Police

   Manual[,]” issued “vague, confusing, and contradictory policies” concerning the

   use of force, and permitted a policy and custom of unreasonable force. SAC at ¶¶

   63-64. None of these assertions is supported by any factual allegations, such as

   the training that was not provided to officers, the laws that have not been enforced,

   the rules that were not issued from the police manual, the policies that were

   allegedly contradictory, or how the City permitted its officers to use unreasonable




                                              7
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 8 of 16                       PageID #: 378




   force. Instead, bald statements are made as if they alone suffice. That is not the

   case. See Iqbal, 556 U.S. at 678.

          The closest Nakakura gets to alleging facts related to a purported policy or

   custom is his contention that the City received “donated” funds from businesses

   allegedly seeking to have the City’s peddling laws enforced. See SAC at ¶ 64.

   That contention, however, does little to save Nakakura's Monell claim because the

   alleged policy or custom of receiving funds from private businesses to enforce

   peddling laws has absolutely no relationship to the action challenged here–namely,

   the allegedly excessive force used against Nakakura during his arrest. See Monell,

   436 U.S. at 690, 694; City of Canton, 489 U.S. at 391.2

          In addition, the claim that the City failed to train its officers suffers from

   another deficiency. Apart from the fact that the alleged training failures are not

   identified, nowhere in the SAC are there alleged any facts suggesting that the

   unidentified failures to train amounted to the City’s deliberate indifference toward

   Nakakura’s constitutional rights. For example, Nakakura points to not one prior

   incident of a similar alleged constitutional violation resulting from any alleged



   2
    The Court notes that the other alleged policies and customs discussed above suffer from the
   same deficiency–the failure to allege any causality between the policy or custom and the alleged
   constitutional violation. The same is true of the purported policy of “failing to properly follow
   evidence booking procedures[,]” Dkt. No. 48-1 at 8, which is asserted as a policy for the first
   time in Nakakura’s opposition.
                                                   8
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 9 of 16                      PageID #: 379




   failure to train the City’s officers. See Connick v. Thompson, 563 U.S. 51, 61

   (2011) (explaining that “[a] pattern of similar constitutional violations by untrained

   employees is ordinarily necessary to demonstrate deliberate indifference for

   purposes of failure to train.”) (quotation omitted).

          As a result, the claim of municipal liability alleged in the SAC against the

   City must be dismissed. Further, having already provided Nakakura, who is

   represented by counsel, leave to amend this claim, no additional opportunity is

   justified or will be provided. This claim as asserted against the City is dismissed

   with prejudice.

          B.     The Honolulu Police Officer Defendants

          In their motion to dismiss, the Honolulu Police Officer Defendants move to

   dismiss Nakakura’s Fourth Amendment claim of excessive force on the ground

   that it is barred by Heck v. Humphrey, 512 U.S. 477 (1994),3 because Nakakura

   pled no contest to resisting arrest.4 Dkt. No. 43-1 at 17, 19-20. In opposition,

   Nakakura argues that his criminal case was dismissed with prejudice after the state



   3
     Defendants also move to dismiss Nakakura’s conspiracy claim (Claim Two) on Heck grounds.
   As discussed below in Section 2, however, the Court dismisses Nakakura’s conspiracy claim for
   different reasons.
   4
     Heck is additionally the reason that the Honolulu Police Officer Defendants cite for dismissing
   Nakakura's assault and battery claim (Claim Three). Accordingly, the discussion of Heck herein
   is equally applicable to Claim Three.


                                                   9
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 10 of 16                      PageID #:
                                    380



 trial court deferred acceptance of his no-contest plea and, thus, there is no

 judgment of conviction that would bar his claims. Dkt. No. 48-1 at 16-17. The

 Court agrees with Nakakura.

        In Heck, the Supreme Court held that, in order for a plaintiff to recover

 damages for an allegedly unconstitutional conviction or imprisonment, “or for

 other harm caused by actions whose unlawfulness would render a conviction or

 sentence invalid,” he must prove that the conviction or sentence has been, inter

 alia, reversed on direct appeal or called into question by the issuance of a writ of

 habeas corpus. 512 U.S. at 486-487.

        Here, Heck does not apply because the record reflects that Nakakura was

 never convicted of any crime related to the events at issue in the SAC.5 The

 record, instead, reflects that Nakakura pled no-contest to, inter alia, resisting

 arrest, Dkt. No. 43-3 at 5, the state trial court granted his motion for deferred

 acceptance of the plea, id., and, six months later, the same court ordered the

 dismissal of the charges against Nakakura after he complied with all of the

 conditions imposed by the court, Dkt. No. 49-2. Having dismissed the charges

 against Nakakura, pursuant to Hawai‘i law, there is simply no conviction that has

 been entered for the charges to which he pled no contest, including resisting arrest.


 5
 As Defendants request, the Court takes judicial notice of the docket, Dkt. No. 48-3, and the
 motion for discharge and dismissal, Dkt. No. 49-2, described therein.
                                                10
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 11 of 16                         PageID #:
                                    381



 See Haw. Rev. Stat. § 853-1(d) (“Discharge of the defendant and dismissal of the

 charge against the defendant under this section shall be without adjudication of

 guilt, shall eliminate any civil admission of guilt, and is not a conviction.”).

 Therefore, there is no conviction pursuant to which Heck could bar Nakakura’s

 excessive force or assault claims. See Shay v. City of Huntington Beach, 2018

 WL 6016151, at *2 (C.D. Cal. Sep. 25, 2018) (explaining that, in cases of deferred

 prosecution or deferred acceptance, “the defendant is never convicted unless he

 fails to complete the required program, and Heck does not bar claims under §

 1983.”) (quotation omitted) (citing Medeiros v. Clark, 713 F. Supp. 2d 1043, 1056

 (E.D. Cal. 2010)).6 In addition, Defendants’ assertion that Nakakura stipulated to

 certain unknown facts underlying the charges to which he pled no contest does not

 change the analysis. See Dkt. No. 50 at 9. Heck does not bar a plaintiff from

 bringing a claim that may (or may not) run contrary to certain facts to which he

 stipulated.7 Heck bars a claim that runs contrary to a conviction or sentence.


 6
   Defendants’ citation to this Court’s decision in Kriege (Dkt No. 43-1 at 18) is inapposite, given
 that, in Kriege, there was no indication that the charges to which the plaintiff pled no contest had
 been dismissed. The same is true of their citations to Kyles v. Baker, 72 F. Supp. 3d 1021 (N.D.
 Cal. 2014), and Szajer v. City of Los Angeles, 632 F.3d 607 (9th Cir. 2011). Neither of those
 decisions appear to have involved deferred acceptance of a no-contest plea or the dismissal of the
 underlying charges. Szajer, 632 F.3d at 609; Kyles, 72 F. Supp. 3d at 1026, 1030.
 7
   Defendants’ stipulation of facts argument, see Dkt. No. 50 at 7-9, is of no assistance to
 Defendants for another reason. The Court has no idea of the facts to which Nakakura stipulated.
 For instance, the Court is unable to determine on the current record whether the Honolulu Police
 Officer Defendants’ alleged force against Nakakura occurred before, during, or after the
 resistance to arrest to which Nakakura allegedly stipulated. See Strong v. Pettengell, 808 F.
                                                  11
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 12 of 16                           PageID #:
                                    382



 Heck, 512 U.S. at 486-487. As a result, the motion to dismiss is denied with

 respect to both Claim One as against the Honolulu Police Officer Defendants and

 Claim Three.

 2.     Claim Two

        In Claim Two, Nakakura alleges that the Honolulu Police Officer

 Defendants conspired with each other to deprive him of his constitutional rights.

 More specifically, Nakakura alleges that they conspired, inter alia, to prepare

 police reports in order to justify their conduct.

        To state a civil rights conspiracy claim under Section 1985(3), however, a

 plaintiff must allege that the conspiracy was based upon a racial animus or an

 animus directed at some other protected class. Holgate v. Baldwin, 425 F.3d 671,

 676 (9th Cir. 2005). Here, Nakakura does not even contend that he has made any

 such allegation, nor can one be discerned from the SAC. There is simply no

 allegation that the Honolulu Police Officer Defendants conspired with each other

 or did so for any racial or other class-based reason. Therefore, this claim must be

 dismissed. In addition, because Nakakura agrees, in his opposition, that this claim

 should be dismissed (albeit without prejudice), see Dkt. No. 48-1 at 15, the Court


 App’x 514 (Mem) (9th Cir. June 9, 2020) (“However, it is not clear from the face of the
 complaint or the fact of his guilty plea that his excessive force claim would necessarily call into
 question the validity of his conviction, because the specific factual basis for his guilty plea is not
 in the record.”).
                                                   12
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 13 of 16                        PageID #:
                                    383



 declines to grant leave to amend this claim and, therefore, dismisses it with

 prejudice.8

 3.     Claims Four and Five

        A.      Negligence Claims

        Defendants move to dismiss Nakakura’s claims of negligence (Claim Four)

 and negligent infliction of emotional distress (Claim Five) on two grounds: (1)

 they are entitled to a state law-based “conditional privilege”; and (2) the

 allegations in the SAC do not support claims for negligence. Dkt. No. 43-1 at 20-

 23.

        At this stage in the proceedings, the Court is unpersuaded by either of

 Defendants’ arguments. As to conditional privilege, as Defendants acknowledge,

 the undersigned has already spoken on this matter when presented at an early stage

 of litigation, and has found that the privilege’s requirement of malice does not

 necessarily preclude a claim of negligence. See Dkt. No. 43-1 at 21 n.6 (citing

 Franson v. City & Cty. of Honolulu, 2016 WL 4007549, at *8-9 (D. Haw. July 26,

 2016)). Nothing has changed since Franson to alter that conclusion. As for the

 sufficiency of Nakakura’s allegations, when viewed in the light most favorable to



 8
  As a result, the Court need not address Defendants’ other asserted reasons for dismissing this
 claim, such as their assertion that they are entitled to qualified immunity. See Dkt. No. 43-1 at
 11-15.
                                                 13
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 14 of 16            PageID #:
                                    384



 him, the Court finds that plausible claims of negligence and/or negligent infliction

 of emotional distress, as well as malice, are alleged. Among other things,

 Nakakura alleges that he was forced to the ground by four police officers with his

 head buried in sand causing him to vomit, even though he did not resist or do

 anything more than allegedly peddling inexpensive items on the beach.

         B.    Intentional Infliction of Emotional Distress

         Much the same logic produces the same result with respect to Defendants’

 argument for dismissal of Claim Five to the extent it asserts a claim of intentional

 infliction of emotional distress. At this stage in the proceedings, when the Court

 must view the facts alleged in the light most favorable to Nakakura, the Court also

 finds that the SAC plausibly alleges “outrageous” conduct–namely, the same

 conduct just outlined above–on the part of the Honolulu Police Officer Defendants

 for purposes of this claim.

         As a result, the motion to dismiss is denied with respect to Claims Four and

 Five.



 4.      Claim Six

         Defendants’ argument for dismissal of the false imprisonment claim is

 premised upon facts that are not alleged in the SAC. Specifically, Defendants


                                           14
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 15 of 16            PageID #:
                                    385



 argue that Nakakura cannot allege that he was falsely imprisoned when he was

 lawfully arrested for peddling. Dkt. No. 43-1 at 24-25; Dkt. No. 50 at 13-14.

 The SAC does not allege, however, that Nakakura was lawfully arrested for

 peddling. In fact, although the SAC is careful in alleging whether or not a

 peddling violation occurred, viewed in Nakakura’s favor, the SAC does not allege

 that Nakakura was validly arrested. Moreover, as discussed above, Heck does not

 bar Nakakura’s claims in this case and, to the extent Nakakura’s stipulation in the

 state criminal proceeding is relevant, the Court has not been provided with the

 stipulated facts.

       As a result, the motion to dismiss is denied with respect to Claim Six.

                                    SUMMARY

       The Court summarizes the foregoing as follows:

       1)     Claim One is DISMISSED WITH PREJUDICE with respect to the

              City, but remains with respect to the Honolulu Police Officer

              Defendants;

       2)     Claim Two is DISMISSED WITH PREJUDICE; and

       3)     Claims Three, Four, Five, and Six remain.




                                          15
Case 1:19-cv-00320-DKW-KJM Document 56 Filed 07/13/20 Page 16 of 16           PageID #:
                                    386



                                  CONCLUSION

       For the reasons set forth herein, the motion to dismiss, Dkt. No. 43, is

 GRANTED IN PART and DENIED IN PART.

       IT IS SO ORDERED.

       Dated: July 13, 2020 at Honolulu, Hawai‘i.




 Rhys Nakakura v. City and County of Honolulu, et al; Civil No. 19-00320 DKW-
 KJM; ORDER GRANTING IN PART AND DENYING IN PART
 DEFENDANTS' MOTION TO DISMISS




                                          16
